Hill, J.
When this ease was before the Supreme Court on a former occasion (Toland v. Brewster, 144 Ga. 236, 86 S. E. 1089), it was held, among other things, that the petition alleged a cause of action. Applying the rulings there made, a verdict for the plaintiff was authorized under the pleadings and evidence as submitted on the final trial. There was no error in overruling the motion for a new trial filed by the defendant, which contained only the usual general grounds.

Judgment affirmed.


All the Justices concur-.